DETAILED ACTION
	The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2022 has been entered.
Applicant’s amendments to the claims filed on February 07, 2022 have been received and entered. Claim 14 has been amended, while claims 21, 24-26 have been canceled.  Claims 37-32 and 33 are newly added. The objection to the specification is withdrawn in view amendment o the specification filed on February 7, 2002 that has been entered on record.
 
Priority
This application is a continuation of application no 12/452,789 filed on 01/22/2010 that is a 371 of PCT/EP2008/059595 field on 07/22/2008, which claims priority form the foreign application EP 07301263.5 filed on 07/23/2007. 
Claims 14-20, 22-33 are under consideration.

New-Claim Rejections - 35 USC § 112-new matter- necessitated by amendments 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 14-20, 22-32 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In the instant case, the recitation of limitation “a transgene encoding a human protein that is absent or defective in a human subject in choroid plexus epithelial cells” (claim 14), transgene encodes a human protein that is mutated in the human subject (claims 28-29) are considered new matter. Applicants point to page 11, lines 18-25, page 12, lines 13-20, and page 13, lines 5-6 of the specification for the specific support of the claimed amendment. However, upon further review of the instant specification, examiner could only find support for dosage (page 11), therapeutic protein may be any protein that is absent in a subject. There is no explicit or implicit support for transgene encoding a human protein.  Thus, at the time the application was filed, an Artisan of skill would NOT recognize from the disclosure that Applicant was in possession of intravenously delivering a transgene encoding a human protein, as claimed. In case if applicants have evidence to support otherwise, applicants are invited to indicate page and line number for the written support specifically for a transgene encoding human protein in the method as claimed 
In the instant application. MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph-written description requirement”. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). Applicant should therefore specifically point out the support for any amendment made to the disclosure”. Claims 15-20, 22-32 and 33 are included in the rejection because they directly or indirectly depend from the rejected base claim.  This is a new matter rejection.

New-Claim Rejections - 35 USC § 112- necessitated by amendments 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-20, 22-32 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for A method for delivering  a transgene in CNS of a subject, said method comprising intravenously administering to said  subject an effective amount of a single-stranded adeno-associated virus (AAV) vector comprising an AAV9 capsid and a single-stranded genome comprising said transgene; and expressing said transgene in the choroid plexus epithelial cells and secreting the protein encoded by said transgene from said choroid plexus epithelial cells of said subject, wherein said method is performed in the presence of an intact blood-brain barrier, 
does not reasonably provide enablement for expressing a transgene encoding a human protein that is absent or defective in a human subject in choroid plexus epithelial cells of a human subject and secreting the protein encoded by the transgene from the choroid plexus epithelial cells intended for of treating anycondition as broadly claimed or delivering 1013 to 1014 viral genome of AAV9 encoding a human protein that is mutated in the human subject to a subject having lack of said protein in choroid plexus epithelial cells .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
In determining whether Applicant’s claims are enabled, it must be found that one of skill in the art at the time of invention by applicant would not have had to perform “undue experimentation” to make and/or use the invention claimed.  Such a determination is not a simple factual consideration, but is a conclusion reached by weighing at least eight factors as set forth in In re Wands, 858 F.2d at 737, 8 USPQ 1400, 2d at 1404.  Such factors are: (1) The breadth of the claims; (2) The nature of the invention; (3) The state of the art; (4) The level of one of ordinary skill in the art; (5) The level of predictability in the art; (6) The amount of direction and guidance provided by Applicant; (7) The existence of working examples; and (8) The quantity of experimentation needed to make and/or use the invention. 
The office has analyzed the specification in direct accordance to the factors outlines in In re Wands. MPEP 2164.04 states: “[W]hile the analysis and conclusion of a lack of enablement are based on factors discussed in MPEP 2164.01(a) and the evidence as whole, it is not necessary to discuss each factor in written enablement rejection.” These factors will be analyzed, in turn, to demonstrate that one of ordinary skill in the art would have had to perform “undue experimentation” to make and/or use the invention and therefore, applicant’s claims are not enabled.
It is noted that although instant claims 14-20, 22-33 are directed to method of expressing a transgene encoding a human protein that is absent or defective in a human subject in choroid plexus epithelial cells of a human subject and secreting the protein encoded by the transgene from the choroid plexus epithelial cells, however, these claims have been analyzed for their intended effect of treating conditions or disease in the human subject of any age in view of a generic disclosure of treating a variety of disorder to confer benefit to a subject alleviate or reduce symptoms that result from an absence or defect in a protein in a cell or subject including any growth factors, cytokines, hormones, neurotransmitters, enzymes, anti-apoptotic factors, angiogenic factors, and any protein known to be mutated in pathological disorders such as the "survival of motor neuron" protein (SMN). (see page 15, line 29 and 16, line 16 of the specification). 
 Claims are directed to a method for expressing and secreting a transgene in choroid plexus epithelial cells of a human subject expressing a transgene encoding a human protein that is absent or defective in a human subject in choroid plexus epithelial cells of a human subject and secreting the protein encoded by the transgene from the choroid plexus epithelial cells,  said method comprising intravascularly administering to said human subject an effective amount of a single- stranded adeno-associated virus (AAV) vector comprising an AAV9 capsid and a single- stranded genome comprising said transgene and expressing and secreting said transgene in said choroid plexus epithelial cells of said subject, wherein said method is performed in the presence of an intact blood-brain barrier. Dependent claims limit the transgene encodes a human protein that is mutated in the human subject and intravascularly administering a dose of 1013 to 1014 viral genomes to the human subject.
 It is emphasized that instant rejection is based on four separate issues: 1) the absence of an enabling disclosure for correlating the local expression of any protein that result from an absence or defect in a protein in a cell or subject resulting in treating or may alleviating any CNS related disorder or  correcting any neurodegenerative disorder  in any human subject (claim 14, 28-29); (2) delivering AAV9  to any predictable  animal model to establish any reasonable correlation of treating in a subject suffering from any disorder due to absence or defect in a protein in a cell or subject ; 3) nexus between cellular pathology associated with any CNS disorder to the breadth of  the claims encompassing expression of known or yet to identified protein that may treat or may alleviate any CNS disorder that is absent or defective in a cell or subject; and 4) the absence of an enabling disclosure expressing  nucleic acid encoding therapeutic protein expression of any therapeutic protein that may treat or may alleviate any CNS disorder for a short duration to correct disorder like SMA or ALS by delivering AAV9 delivered  in the disease (eg. SMA or ALS) compromised central nervous system. The deficiencies were identified by the Office after analysis of the disclosure provided in the instant application. Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404. The office has analyzed the specification in direct accordance to the factors outlines in In re Wands. MPEP 2164.04 states: “[W]hile the analysis and conclusion of a lack of enablement are based on factors discussed in MPEP 2164.01(a) and the evidence as whole, it is not necessary to discuss each factor in written enablement rejection.” These factors will be analyzed, in turn, to demonstrate that one of ordinary skill in the art would have had to perform “undue experimentation” to make and/or use the invention and therefore, applicant’s claims are not enabled.
The specification teaches injecting ssAAV1, ssAAV9, scAAV1, or scAAV9 encoding mSEAP into both triceps and gastrocnemius muscles in one day old C57B16 mice. The injected muscles, brains and spinal cords were removed one, three- or seven-days post injection, and mSEAP expression was determined using histo-chemistry. It is disclosed that the transgene expression was also detected in the CNS after i.m. injection of scAAV9, and interestingly, the expression was specifically detected in the choroids plexus and ependymal cells (FIG. 1 B), which are highly specialized epithelium in the secretion and the clearance of many proteins and toxins in the CSF. The specification further teaches mSEAP expression both in the muscle fibers and in the choroid plexus and ependyma cells as early as 3 days after injection of scAAV9 (see figure 2). To confirm the efficiency of the method for systemic gene transfer in the adult mouse CNS, ss- and sc AAV1 and AAV9 vectors encoding mSEAP were injected into the tail vein of adult mice (3x1011 or 1x1012 vg per mouse) and mSEAP activity was analyzed 4 weeks later by biochemical analysis. There was a large trend for a superior systemic gene delivery in all tissues from mice i.v. injected with scAAV9 vector (including non-nervous organs like the heart, skeletal muscle, liver and kidney) although mSEAP activity was also found to be increased in the CNS from was observed between mice AAV1-injected mice. Compared to the other serotypes, a 4- to 9-fold increase in the mean mSEAP activity was found in the brain, and a 2- to 17-fold increase in the spinal cord. mSEAP activity was also found up to 33-fold, 70-fold, 9-fold and 7-fold higher in the heart, triceps, liver, and kidney of animals injected with scAAV9 in comparison to those injected with the other vectors (table 1). However, there is no table 1 in the specification. Unexpectedly, mSEAP activity was higher in the spinal cord of ssAAV1-injected mice compared to ssAAV9 injected mice (and possibly in that of scAAV1-injected mice although not statistically significant).
The specification teaches that i.v. delivery of scAAV9 vectors can mediate gene transfer in the CNS of adult mice, in which the BBB is completely formed. These results demonstrated that i.v. delivery of scAAV9 vectors can mediate gene transfer in the CNS of adult mice, in which the BBB is completely formed. It is relevant to note that specification only prophetically discloses ssAAV9-GFP vectors is intravenously injected in neonatal mice aged of one day (incomplete BBB) showing similar expression in cells of CNS  as with scAAV9. The specification is silent on a method of expressing and secreting a transgene in choroid plexus epithelial cells of a human subject (subject with fully intact BBB) by intravascular administration of an effective amount of said ssAAV9 vector comprising a transgene encoding a human protein that is absent or defective in a human subject in choroid plexus epithelial cells intended to treat a disease in said human subject, wherein said method is performed in the presence of an intact blood-brain barrier. It is relevant to note that prior art teaches that the BBB was not completely formed in rodent neonates. Indeed, the timing of BBB development varies among animal species. (Dorman et al., Environmental Health Perspectives 109, Suppl. 1, March 2001 at 108, col. 3, first full paragraph. IDS). Dorman et al states "The timing of BBB development is a matter of much controversy, partly because the different markers used to define the barrier appear at different times during development (163,164). Furthermore, the timing of BBB development varies among animal species. For example, the BBB is not fully developed during fetal life in rodents; however, complex tight junctions in endothelial cells are present very early in human fetal development. Species differences in functional aspects of the BBB remain to be determined. The BBB marker P-glycoprotein also appears very early in brain endothelial cells, indicating advanced differentiation even at the earliest stages of development. The relatively high permeability of fetal and neonatal BBB has been ascribed to the uptake of plasma solutes by endothelial cells through a vesicular pathway. Although controversial because of possible artifacts associated with the use of high volumes of intravascular tracers in developing animals, the BBB apparently does not reach the stage of impermeability seen in adults until sometime postnatally (see page 108, col, 3, para. 2). In view of foregoing differences in BBB development between rodents and humans, it would be unpredictable to apply results regarding the BBB from experiments with fetal rodents to humans, as instant specification fails to provide any results from experiments pertaining to administration of ssAAV9 comprising a  transgene encoding a human protein that is absent or defective in a human subject in choroid plexus epithelial cells intended to treat known disease or yet to be identified disease in  said human subject to adult rodents that could provide reasonable correlation to humans.  An artisan would have to perform undue experimentation to make and use the invention, without reasonable expectation of success. Further, instant specification fails to establish any nexus between gene expression and secretion of any  transgene encoding a human protein that is absent or defective in a human subject in choroid plexus epithelial cells of a human subject of CNS or any adult primate and/or reversal or of any pathology associated with disease caused by human protein that is absent or defective in a human subject in choroid plexus epithelial cells of a human subject such as SMA, ALS or any CNS disorder.  Thus, given the breadth of the claims, it is apparent that one of skilled in the art would require the identification and characterization of ssAAV9 comprising a transgene encoding a human protein that is absent or defective in a human subject in choroid plexus epithelial cells of a said human subject with respect to testing their ability to infect cells of choroid plexus epithelial cells such that therapeutic protein in secreted in choroid plexus epithelial cells of CNS at a level in predictable disease compromised animal model that could be reasonably correlated to a human subject suffering from CNS disorder of different etiology and pathology to make use of the invention without a reasonable expectation of success (emphasis added). 
The specification prophetically contemplates treating a variety of disorders through delivery of a therapeutic product into CNS cells including the motor neurons (see para. 62 of the published application). While the specification teaches introducing fluorescent proteins into the cell across BBB, however the specification does not disclose the information required by the Artisan to reasonably predict that intravenous administration of scAAV9 encoding SMN can be expressed in cells of CNS at effective levels for sustained period of time that would reduce symptoms and pathology associated with SMA. Applicant do not enable a method of treating SMA by method as broadly claimed. While progress has been made in recent years for in vivo gene transfer, vector targeting vivo to be desired organs continued to be unpredictable and inefficient. For example, numerous factors complicate the gene delivery art that could not have been overcome by routine experimentation. These include, the fate of DNA vector itself, volume of distribution, rate of clearance in tissue, the in vivo consequences of altered gene expression and protein function, the fraction of vector taken up by the target cell population, the trafficking of the genetic material within cellular organelles, the rate of degradation of the DNA, the level of RNA produced, the amount and stability of the protein produced, and the protein’s compartmentalization within the cell, or its secretory fate, once produced. These factors differ significantly based on the vector used and the protein being produced (Ecke Goodman & Gilman’s The Pharmacological basis of Therapeutics, McGraw-Hill, New York, NY. 1996, pp 77-101, art of record). Given this lack of reasonable predictability in Applicant’s specification and the art, the Artisan would require a large amount of information from Applicant’s examples to provide the guidance to provide reasonable predictability.  In the instant case, claim embrace administering any titer of any mammalian or avian scAAV9. The guidance provided in the specification correlated to delivering a very high titer ds scAAV2/9 (3x1010 to 1011 viral genome per mouse) resulting in transaction of cells of spinal cord” (see page examples 3-4 and 6). In a post filing art,  Mingozzi  et al (Nature Review, 2011, 341-355) states “AAV9 is of potential use in gene transfer in the CNS because it appears to have the ability to cross the BBB, a result that was confirmed in small and large experimental animals. However, potential obsta-cles remain for systemic AAV9 gene transfer targeting the CNS, including the block to transduction posed by humoral immunity, the need for higher vector doses to achieve therapeutic levels of expression in the brain, and the risk of off-target transduction of tissues such as cardiomyocytes. In the instant case, neither specification nor instant specification provide evidence of expression of SMN protein at a level sufficient in any predictable animal model of SMA. The guidance provided in the specification is limited to delivering a very high titer of recombinant ds sc of serotype 2/9 of AAV (3x1010 to 1011 viral genome per mouse) resulting in transaction of cells of spinal cord”.  There is no evidence on record that use of any other ITR other than serotype 2/9 AAV would be predictive of using any other ITR flanking AAV9 capsid.  Bostick et al (Gene Therapy ; 2007, 14(22):1605-9, IDS) compared the level of transgene expression through different routes of administration (i.v. vs intra-arterial, all in neonatal mice) and at different ages (neonatal vs adult, all through venous delivery) showing age-associated differences in the aorta, liver, kidney and retina are quite interesting. They highlight the importance designing age-specific gene therapy applications. Thus, given the breadth of the claims, it is apparent that one of skilled in the art would require the identification and characterization of ds AAV9 serotype from different species for age specific expression with respect to testing their ability to infect cells of motor neuron or glial cels in neonatal or adult subject such that therapeutic protein in expressed in these cells at a therapeutic level in predictable animal model of SMA  to make use of the invention without a reasonable expectation of success.  
 Claims are directed to intra-vascularly administrating ssAAV9 vector comprising a transgene encoding a human protein that is absent or defective in a human subject in choroid plexus epithelial cells of a human subject intended to treat human subject or intra-vascular administration of ssAAV9 intended to alleviate condition in human suffering from CNS disorder of different etiology and pathology including SMA or ALS. In the instant case the issues relate to the predictability of animal model with respect to the breadth of claims intended to deliver therapeutic protein for treating any disorder of CNS in a mammal. The specification lack to establish nexus between cellular pathology associated with ALS or SMA in any subject and therapeutic protein level in the choroid plexus epithelial cells for the treatment of said disease by intravenously administering ssAAV9 encoding protein of interest. In a post filing review article, Picher-Martel et al (Acta Neuropathologica Communications (2016) 4:70, 1-29, art of record) summarize the state of prior and post filing art to report that “Numerous different gene mutations have been found in familial cases of ALS, such as mutations in superoxide dismutase 1 (SOD1), TAR DNA-binding protein 43 (TDP-43), fused in sarcoma (FUS), C9ORF72, ubiquilin-2 (UBQLN2), optineurin (OPTN) and others. Multiple animal models were generated to mimic the disease and to test future treatments. However, no animal model fully replicates the spectrum of phenotypes in the human disease and it is difficult to assess how a therapeutic effect in disease models can predict efficacy in humans. Importantly, the genetic and phenotypic heterogeneity of ALS leads to a variety of responses to similar treatment regimens’ (see abstract). In view of foregoing it is clear that art teaches that pathology associated with disorder due to human protein that is absent or defective in a human subject in choroid plexus epithelial cells (ALS, SMA) would be different in each subject. Wirth et al (Expert opinion on Emerging Drug, 2015, 20, 3, 353-356) states “careful analysis of SMA animal models and patients has revealed some limitations that need to be taken very seriously, including: i) a limited time-window for successful therapy delivery, making neonatal screening of SMA mandatory; ii) multi-organ impairment, requiring systemic delivery of therapies; and iii) a potential need for combined therapies that both increase SMN levels and target pathways that preserve/rescue motor neuron function over the lifespan” (see abstract). Wirth further teaches “data from animal models of SMA provide strong evidence for the presence of a critical ‘therapeutic time-window’ for delivery of SMN-targeted therapies” and also questions the efficacy of SMN-targeted treatments when delivered to symptomatic (particularly type I) SMA patients (see page 354, col. 2, last para.). Foust et al (Nature Biotechnology, 2009, 27, 56-65, IDS) states “It is noteworthy that AAV9 vascular delivery in the adult does not achieve widespread direct neuronal targeting, precluding the use of this approach for diseases such as Huntington’s, in which multiple structures and brain regions are likely to require neuronal targeting to suppress mutant Huntingtin protein” (see page 5, col. 2, last para.). In post filing art summarized with the reference of Dominguez et al (Human Molecular Genetics, 2011, Vol. 20, No. 4 681–693) teach adeno-associated virus (scAAV9) vectors carrying a codon-optimized SMN1 sequence and a chimeric intron placed downstream of the strong phosphoglycerate kinase (PGK) promoter (SMNopti) to overexpress the human SMN protein in a mouse model of severe SMA (see abstract). It is relevant to note that plasmid expressing hSMN1 has minimal to no expression of SMN1 as compared to plasmid carrying hSMN1 and a chimeric intron placed downstream of the PGK promoter or plasmid carrying the codon optimized SMN sequence and chimeric intron placed downstream of the PGK promoter (see figure 1). 

    PNG
    media_image1.png
    220
    338
    media_image1.png
    Greyscale

The post filing teaching of Dominguez et al clearly establishes that vector optimization is required prior to delivering scAAV9 encoding SMN to make and use the invention. It should be further noted that post filing art further teaches that intravenous administration of a potentially therapeutic dose of a neurotrophic AAV vector, derived from  AAV9 which expressed human SMN under the control of a CB promoter with a cytomegolavirus immediate enhancer, to nonhuman primates and piglets was toxic (Hinderer et al. Hum. Gene Therapy 29(3): 285-298, 2018). The lack of guidance in the specification would force the skilled practitioner to establish animal models of ALS or SMA associated pathology in different species of mammal to study the resulting effect of AAV9 for the treatment or delivery of therapeutic protein that know or yet to be identified to be absent or defective in a human subject in choroid plexus epithelial cells resulting in a disorder. Such guessing would require extensive and undue experimentation. Applicant should note that “case law requires that the disclosure of an application shall inform those skilled in the art how to use applicants’ alleged discovery, not to find out how to use it for themselves.” In re Gardner 166 USPQ 138 (CCPA) 1970.  In the instant case, the specification has failed to report treating any subject suffering from ALS or SMA or any disease in human subject in a human subject in choroid plexus epithelial cells that is characterized absence or defective protein. Further, prior art teaches that mechanism of ALS or SMA involves multifactorial pathway, the parameters of treating any particular disorder (providing the cell with active protein), for example motor neuron disorder will be different, and therefore, the reversal of the symptoms in one case due to gene therapy in a model cannot be predictive of the effects in another. Therefore, the strategy for administering any one protein for the treatment will be determined by consideration of cell type, mode of action and the organs affected and will be critically different from those from another and an artisan could not rely on the results obtained in animal model of one disease to extrapolate to any other disease model. In fact, in post filing art, Foust et al explore the therapeutic window in SMA mice by systemic scAAV9-GFP injections at varying postnatal time points to evaluate the pattern of transduction of motor neurons and astrocytes. Foust concludes that " these results suggest a finite period during development in which intravenous injection of scAAV9 can target neurons in sufficient numbers” (page 273, co.. 2, para. 2, Foust et al  Nature Biotechnology, 2010, 271-276, art of record). The approaches and results present in Foust indicate that gene transfer as a therapy for CNS disorder requires a significant amount of laboratory and clinical investigation. A variety of studies employing several different systems will be necessary to decide which of the approaches will be effective for these disorders, each of which has its own unique characteristics and complications”.  Further, post filing art of Passini et al (Trends in Molecular Medicine, 2011, 17, 5, 259-264) teach that “properties of the viral vector other than dose might also influence survival including regulatory sequences (see page 261, col. 2, para. 1). Therefore, the observations of Foust and others support the stand taken that results obtained in the studies of one disease in a wild type mouse as shown in the specification cannot be predictive of the method of administering any therapeutic gene for the treatment of plurality of different CNS abnormalities. The specification is silent with regard to guidance critical to carrying out the invention as broadly as it is claimed, such as identifying plurality of different target for delivering transgene in a predictable animal model. In this case, the prior art fails to provide any guidance with respect to achieving any unequivocal instance of effective delivery of ssAAV9 in higher mammal or treating any subject having ALS or SMA as broadly claimed. 
In summary, the specification does not enable using a method of expressing a transgene encoding a human protein that is absent or defective in a human subject in choroid plexus epithelial cells of a human subject and secreting the protein encoded by the transgene from the choroid plexus epithelial cells, in vivo as broadly encompassed by claim 14 and claims dependent therefrom intended for treatment of genus of CNS disease of different etiology and pathology. The sole disclosed purpose for performing the method of claim 14 as written in vivo is for treatment; however, the method exemplified in the specification does not model any human disease condition due to absence or defective human protein. Therefore, merely observing intravenously delivering GFP or SEAP protein in a wild type mouse (example 5 and 6) in choroids plexus and ependyma cells does not have an enabled use. Extrapolating those results to a human patient with a defective gene encoding a protein has been discussed supra. Overall, the specification, specifically Examples 5 and 6 fail to teach the amount of exogenous gene encoding human protein that is absent or defective in a human subject in choroid plexus epithelial cells of a human subject if expressed in test mice was of an adequate level intended to treat disease associated with the absence or defect in said human protein in a human subject in choroid plexus epithelial cells. The specification fails to teach the amount of protein that is absent or defective in a human subject in choroid plexus epithelial cells of a human subject must be expressed in secreted to have an enabled use. The specification fails to provide adequate guidance for those of skill to overcome those unpredictable hurdles by providing adequate evidence that those of skill would obtain therapeutic levels of expression and secretion of human protein that is absent or defective in a human subject in choroid plexus epithelial cells of a human subject required to treat any condition. Consequently, due to the high unpredictability in the relevant art and the lack of specific guidance and working examples for the breadth of embodiments embraced by the claims, undue experimentation would be required to carry out the invention as broadly as it is claimed without reasonable expectation of success.
 
New & Maintained-Claim Rejections - 35 USC § 103 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 14-16, 18-20, 22 and  23 remain rejected and claims 27-33 are also rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Chiorini et al (WO/2005/056807) / Kaspar et al (US Patent application no. 20030118556, dated 06/26/2003),  Wilson (USPGPUB 20070036760, filed 9/30/2004  or WO/2005/033321, dated 04/14/2005, art of record),  Inagaki et al (Molecular Therapy, 2006, 14 (1), 45-53, art of record) and Bennett (US publication no 20100297084, dated 11/25/2010, effective filing date 5/30/2007, art of record)/ Cearlay et al (Molecular Therapy (2006) 13, 528-537, art of record).
Claim interpretation: Instant rejections are applied to the extent method is directed to intravenously delivering ssAAV9 encoding gene of interest commensurate with the scope indicated above and are not intended for treating any condition. 
With respect to claims 14, 18-20, 22, 23, Chiorini et al already taught at least a method for delivering to a human subject in need thereof suffering from  a brain disorder such as Parkinson’s disease, ALS or lysosomal storage diseases, said method comprising administering to said subject recombinant bovine AAV vectors or particles encoding a secretory or non-secretory therapeutic protein (e.g., growth factors, cytokines), wherein the recombinant viral particles can be administered intravenously, and intraperiotenal injection and promoters such as CMV and RSV promoters can be used to express said therapeutic protein (see at least Summary of the Invention; pages 15-17, 50-51, and sections titled “Vector system” and “AAV transcytosis” on pages 53-63).  Chiorini et al also taught specifically the delivery of an exogenous nucleic acid across an epithelial cell barrier using the recombinant AAV particles; wherein the epithelial cells are in blood vessels or brain, and epithelial cells include microvascular endothelial cells and Choroidal plexus epithelial cells (see at least pages 55-57).    Likewise, Kaspar et al teach a method for treating amyotrophic lateral sclerosis, a neuro degenerative disease in a mammal, said method comprising peripherally injecting into said mammal an effective amount of a recombinant AAV vector encoding human insulin-like growth factor I (IGF-I) which is a secreted therapeutic protein, wherein the viral vector infects and expresses IGF-1 in spinal motor neuron (see abstract, example 9 and 10 para.105-120), wherein mammal is human (see para 29).  Kaspar et al also teach embraced the potential of improving the qualities of the AAV vector by chemical modification of the AAV virion structure or capsid gene shuffling including employing to develop AAV strains with new tropism (see para. 39). It is further disclosed that Kaspar et al showed the transduction of spinal cord cells (example 5 and 8). It is noted that Kaspar exemplified delivering nucleic acid encoding IGF-1 intended for treating ALS (see example 9 and 10).  Kaspar further teaches the use of a human CMV promoter for expressing a transgene in a recombinant AAV-2 vector (see para. 66 and 129). Likewise, Kaspar/ Chiorini et al differ from claimed invention by not explicitly disclosing use of a pseudotyped AAV9 vector to deliver a gene encoding a human protein that is deficient in absent or defective in a human subject.
However, prior to instant invention, use of pseudotyped AAV 9 or ssAVA9 vector for intravenous infusion was routine and known. For instance, Wilson et al teach a method of peripherally administering a serotype 9 adeno-associated vims (AAV2/9) vector encoding a  human protein to a human subject, wherein said protein is administered intramuscularly or intravenously (see example 5, para. 124, 164, 177, 213). It is further disclosed that gene products include enzymes such as may be useful in enzyme replacement therapy, which is useful in a variety of conditions resulting from deficient activity of enzyme. For example, enzymes that contain mannose-6-phosphate may be utilized in therapies for lysosomal storage diseases (e.g., a suitable gene includes that encoding. beta.-glucuronidase (GUSB)) (see para. 171) (limitation of claims 14, 28 and 29). 
Wilson et al further teaches that said AAV vector is a human serotype AAV vector (see para. 2004, table 1). It is further disclosed that the said AAV9 may encode protein including enzymes required for treating lysosomal storage disease (see para. 168-171) (limitation of claims 14, 28 and 29). It is further disclosed that AAV is suspended in a physiologically compatible carrier, that may be administered to a human or non-human mammalian patient (see para. . The effect of said peripheral administration of said vector would inherently allow/ the infection of C3F secretory cells of the brain. With respect to claims 15-16, Wilson et al teach the vector is pseudotyped AAV vector comprising AAV2 derived genome packaged in an AAV9 derived capsid (see para, 211, 233), Regarding claims 18-20, Wilson et al teach that the expression of protein in the vector is controlled by a tissue-specific promoter or ubiquitous promoter (see para. 120-124). Regarding claims 30-33, Wilson et al teach dosages of the viral vector will depend primarily on factors such as the condition being treated, the age, weight and health of the patient, and may thus vary among patients. For example, a therapeutically effective human dosage of the viral vector is generally in the range of from about 0.1 mL to about 100 mL of solution containing concentrations of from about 1x109 to 1x10 16 genomes virus vector. A preferred human dosage for delivery to large organs may be about 5.x1013 AAV genomes per 1 kg, at a volume of about 1 to 100 mL. It is further disclosed that the dosage will be adjusted to balance the therapeutic benefit against any side effects and such dosages may vary depending upon the therapeutic application for which the recombinant vector is employed. The levels of expression of the transgene can be monitored to determine the frequency of dosage resulting in viral vectors, preferably AAV vectors containing the minigene. Optionally, dosage regimens similar to those described for therapeutic purposes may be utilized for immunization using the compositions of the invention (see para. 165). The combination of references fails to provide evidence of delivering AAV across BBB in presence of intact BBB. 
Inagaki et al cure the deficiency by reporting that intravascular injection of ds AAV9 resulting in robust infection in brain cells (see figure 4 and table 3). Bennett teaches a method for introducing serotype 9 adeno-associated virus (AAV2/9) vector containing a functional gene into a target ciliated cell to restore proper protein production that is absent or deficient due to a genetic disorder (See para. 60, 78), wherein cell is a choroid plexus cell (see para. 107).  Likewise, Cearlay et al provide evidence that AAV9 is capable of infecting cells of CMS including cells of spinal cord region (see table 2).
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of Kaspar/ Chiorini,  Wilson,  Bennett/ Cearlay  and Inagaki et al to modify the method of gene delivery of a gene encoding human protein that is absent in human subject of interest across BBB in a human subject as disclosed by Chiorini et al by using a recombinant AAV vector of serotype 9 as disclosed by Wilson/Bennett,  in order to more efficiently deliver transgene at the target tissue of CNS, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results.  One of ordinary skill in the art would be motivated to do so as prior art recognized that vectors constructed with capsid of hAAV9 exhibited gene transfer efficacies superior to other AAV serotype; and are well suited for use in applications requiring rAAV re administration and repeat gene therapy (supra).  One of skill in the art would have been expected to have a reasonable expectation of success as Cearlay/ Bennett had already provided guidance with respect to more efficiently transducing cells of CNS using ssAAV9 vector (supra), while Inagaki et al provided guidance with respect to ssAAV9 vector crossing intact BBB to transduce cells of CNS. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf). 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claims 14 and 17 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chiorini et al (WO 2005/056807; IDS, art of record) / Kaspar et al (US Patent application no. 20030118556, dated 06/26/2003),  and Wilson et al (US 20070036760, dated 2/15/2007, filed on 9/30/2004),  Bennett (US publication no 20100297084, dated 11/25/2010, effective filing date 5/30/2007)/ Cearlay et al (Molecular Therapy (2006) 13, 528-537, art of record), Inagaki et al (Molecular Therapy, 2006, 14 (1), 45-53), as applied above and further in view of Harding (US 20060110364, dated 05/25/2006, art of record).
The teaching of Chiorini / Kaspar and Wilson, Bennett and Inagaki/Cearlay have been described above and relied in same manner here. The combination of references differs from claimed invention by not explicitly disclosing the use of AAV that comprises a replication defective AAV genome.
However, use of replication defective AAV genome for gene delivery was routine and known in prior art. For instance, Harding teaches method of using replication defective AAV of different serotype, wherein rep and cap genes are deleted in whole or part, but retain functional flanking ITR sequences (see para. 87 and 88). 
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of prior art to modify the method of gene delivery of a gene of interest across CNS  in a human subject as disclosed by Chiorini / Kaspar, Wilson,  Bennett by using a replication defective AAV vector, as a matter of design choice, in order to improve the safety of AAV delivery at the target cells of cells of choroid plexus, with a reasonable expectation of success, at the time of the instant invention. Said design choice amounting to combining prior art elements according to known methods to yield predictable results. One of skill in the art would have been expected to have a reasonable expectation of success as Chiorini / Kaspar, Wilson,  Bennett/ Inagaki  had already provided guidance with respect to more efficiently transducing cell using AAV vector (supra), while Harding provided guidance with respect to use of replication defective AAV vector. One of ordinary skill in the art would have combined the teaching of Chiorini /Kaspar, Wilson to more efficiently deliver gene of interest by modifying the AAV9 by using a replication defective AAV9 serotype as disclosed by Harding for gene delivery. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf). 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Response to arguments
To the extent that Applicants’ arguments are pertinent to the standing rejections, they are addressed as follows:
Applicant disagrees with the rejection arguing that prior art simply does not provide any expectation of success, as required to support a rejection under 35 U.S.C. § 103. Furthermore, the Examiner cannot use hindsight reconstruction to pick and choose among isolated disclosures of the cited prior art references to deprecate the claimed invention. Applicant assert that none of the cited references teaches or suggests that an AAV vector crosses an intact blood brain barrier and expresses and secretes a transgene in choroid plexus epithelial cells, as recited in claim 14. In addition, Applicant has amended claim 14 to specify that the transgene encodes a human protein that is absent or defective in a human subject. None of the cited references teaches or suggests that an AAV vector crosses an intact blood brain barrier and expresses and secretes a transgene that encodes a human protein that is absent or defective in a human subject in choroid plexus epithelial cells, as recited in claim 14. Nor does any of the references teach or suggest intravascularly administering a dose of 10*13 or 10*14 viral genomes to the human subject, as recited in claims 30-33. Inagaki et al. used mice to administer vectors expressing lacZ, which is a bacterial protein, not a human secreted protein that is absent or defective in a human subject, at a maximum dose of 2 x 1012. Moreover, Inagaki showed no expression of lacZ in choroid plexus epithelial cells, and indicates that “[i]n the present study, we found that many nonhepatic tissues other than the heart, pancreas, and skeletal muscle did not express a sufficient level of transgene products despite the presence of a substantial amount of ds circular monomer genomes. Applicant conclude there have been any motivation to do so until Applicant’s successful
experiments showing that the AAV9Y capsid allows the packaged transgene to cross the blood brain barrier and be expressed in choroid plexus epithelial cells and secreted. The Examiner cannot use hindsight reconstruction to pick and choose among isolated disclosures of the cited prior art references to deprecate the claimed invention. Applicants’ arguments have been fully considered, but are not found persuasive.
	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In response to applicant’s argument that there is no motivation and/or expectation that AAV9 can cross the blood brain barrier and transduce choroid plexus cells after intravascular injection, it is noted that claim recite one active step of intra-vascularly administering to the subject a serotype 9 adeno-associated virus (AAV9) vector comprising a transgene. As stated in previous office action, Wilson teaches the same method step as claimed by disclosing intravenously administering a serotype 9 adeno-associated virus (AAV9) vector comprising a transgene encoding a protein (see para. 124, 164 of Wilson). It is relevant to note that there is nothing in claim 14 that is specific to the dose, vector type or elements in the vector or route of delivery that distinguishes the claim 14 with the active step disclosed in Wilson. Therefore, the resulting effect of said intravenous administration of said vector AAV9 would implicitly infect cells of the brain. To the extent prior art teaches the same method steps as claimed, it is applicable to the rejection. It is noted that disclosure as discussed supra is sufficient to show that the function as claimed flows naturally from the method step taught in prior art as evidenced from Bennett. Applicant should note that Bennett teaches a methods for introducing serotype 9 adeno-associated virus (AAV2/9) vector containing a functional gene into a target ciliated cell to restore proper protein production that is absent or deficient due to a genetic disorder (See para. 60, 78), wherein cell is a choroid plexus cell (see para. 107).  One of ordinary skill in the art seeking to transduce cells of CNS and having reviewed the teaching of Inagaki et al, Wilson and Bennett/ Cearley would conclude that rAAV9 is capable of crossing BBB even in absence of BBB disruptive agent as evidenced from the teaching of Inagaki et al. 
In response to applicant's argument that prior art did not express significant level of transgene product, it is noted that efficient transduction within the CNS or expression and/or secretion of protein at specific level are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In the instant case, claims do not require any specific or significantly higher level of transgene expression and/or efficient targeting of any specific cell type.  Further, patentability of a product claim does not require standard required for marketing approval for a biological product. To the extent, prior art of Inagaki teaches of same high dose 1.8*1012 vg/mouse delivered via same route to same subject as claimed and exemplified in the instant application, it must necessarily implicitly produce infection in same cells of the subject. There is nothing else in the claimed method that distinguishes it from the method disclosed in Inagaki et al in view of Wilson. It is further noted that applicant in part have previously agreed that Ingaki et al teach rAAV9 infection of brain better than rAAAV8  by up to two- to threefold when injected via systemic circulation (see page 48, col. 1, las para.) but assert that this infection does not result in vector transduction. These assertions in Ingaki et al clearly teach that intravascular injection of rAAV9 crosses blood brain barrier in absence of mannitol and infects cells of CNS. It is relevant to point out that Ingaki attributes lack of significant transduction in cells of CNS in-spite of rAAV9 infection to their use of promoter that may not have been active in these tissues (see page 51, col. 2, para. 1). In view of foregoing, Examiner in part would agree with applicants' argument that Inagaki does not characterize the infection as robust, however, it is relevant to point out that no specific level of infection and expression is required by the claim. To the extent, Ingaki teaches positive expression of reporter gene in the tissue of the brain by explicitly teaching the same method as claimed reciting same route of delivery of same virus in same effective amount ( ~1.8 * 1012 vg dose of  ssAAV9) as exemplified in example 6 of the instant application (see 1.0 * 1012 vg of AAV9) , it is applicable to the rejection.  The fails to distinguish the claimed method step from one disclosed in prior art. Applicant should further note that obviousness does not require absolute predictability of success; for obviousness under 35 U.S.C. § 103, all that is required is a reasonable expectation of success.  See In re O’Farrell, 7 USPQ2d 1673 (CAFC 1988).  In the instant case, claims read on the obvious process of intra vascular delivery of ssAAV9 encoding protein  of interest  with the expression and secretion of said protein  is merely directed to the result of intravascular delivery of rAAV9. Examiner in part would agree that the references do not show a specific recognition of that result in specific cell type but its discovery by applicant amounts only to finding a property in the composition (rAAV9 encoding protein) disclosed in. Inagaki and Wilson. 
In response to applicant’s argument that claim 14 is amended to specify that the transgene encodes a human protein, it should be noted that claim as such introduce new matter (see the rejection above). However, it was routine at the time of filing of introducing transgene encoding human protein that is explicitly disclosed in Chiorini et al, Wilson and Cearley (gene encoding human GUSB protein) (see page 529, col. 1, para. 1-2).
In response to applicant’s argument that none of the reference teach the limitation of newly added claims of administering a dose of 10*13 or 10*14 viral genomes, it should be noted that Wilson et al explicitly reported dosages of the viral vector will depend primarily on factors such as the condition being treated, the age, weight and health of the patient, and may thus vary among patients. For example, a therapeutically effective human dosage of the viral vector is generally in the range of from about 0.1 mL to about 100 mL of solution containing concentrations of from about 1x109 to 1x10 16 genomes virus vector, thereby meeting the limitation of the claim (see para. 165). Examiner has further provided the reference of Grimm et al (Human Gene therapy, 1999, 2445-2450) who teaches that the clinical dose of AAV vector in human could be calculated by extrapolating the dose in small animal to human subject that ranges from at least 1013 o 1014 vp /per human patient (see Grimm page 2446, col. 1, para., cited as pertinent art). 
In response to applicants’ argument that Inagaki et al do not adequately characterize the cells involved in transduction, it is noted that Applicants in part agree that Inagaki determines vector tissue transduction 10-13 days post injection, which shows detection of double-stranded vector genome in various tissues, including brain (supra). Therefore, it is clear that from the Inagaki et al that rAAV9 is capable of crossing the blood brain barrier without need for a blood brain barrier disruptive agent. It is common knowledge prior to filing of instant application that efficient AAV9 delivery to the brain via direct intraparenchymal injections resulting in transduction of various cell type of CNS (Dayton et al Expert Opinion Biol Ther, 2012, 757-766, cited as evidence without relying on rejection). Cearley et al (Molecular Therapy, 2006, 13(3), 528-536,) further provide evidence that AAV9 is capable of infecting cells of brain including neuron (Abstract, table 2). Thus, it is apparent that once AAV9 is in CNS it is capable of infecting cells of CNS including glial cell, motor neuron and epithelial cells of CNS depending on virus dosage. Applicant should note that Cearlay et al provide evidence that AAV9 is capable of infecting cells of CNS including cells of cortex and  spinal cord region (see table 2, page 529, col. 2, last para.). In view of foregoing, it is apparent that once AAV9 cross BBB and reaches to CNS it infects cells of cortex and spinal cord region (see Cearlay). Additionally, prior art further establishes the fact that various serotype of AAV including AAV9 are capable of infecting and expressing protein of interest in the cells of CNS including cells of CSF such as choroid plexus cells (see Bennett). Applicant should further note that obviousness does not require absolute predictability of success; for obviousness under 35 U.S.C. § 103, all that is required is a reasonable expectation of success. See In re O’Farrell, 7 USPQ2d 1673 (CAFC 1988). Wilson et al provide explicit motivation to use vectors constructed with capsid of hAAV9 that shows superior gene transfer efficacies as compared to other serotype (para. 9, 63, 76), To the extent, prior art provide motivation to use AAV9 for infecting cells of CNS, it is applicable to the rejection. Applicants' selective reading of Inagaki et al ignores the teachings of the reference of Wilson, Bennett Cearlay. There is no requirement for Inagaki et al to teach that which is clearly taught by Wilson and Bennett /Cearlay. A person of skill in the art would be motivated to use AAV9 as prior art recognized that vectors constructed with capsid of hAAV9 exhibited gene transfer efficacies superior to other AAV serotype; and are well suited for use in applications requiring rAAV re administration and repeat gene therapy without need for BBB disruptive agent, with a reasonable expectation of success.
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record.
Conclusion
No claims allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grimm et al (Human Gene therapy, 1999, 2445-2450) teaches that the clinical dose of AAV vector in human could be calculated by extrapolating the dose in small animal to human subject that ranges from at least 1013 o 1014 vp /per human patient as evident from the teaching of Grimm (see page 2446, col. 1, para.). 
Schnepp and Clark ((2002) highly purified recombinant adeno-associated virus vector, page 427 in Methods in Molecular Medicine vol. 69, Gene therapy protocols 2ed Edited by JR Morgan.) teaches based on large animal studies, a clinical dose in human will require 1012 to 1014 rAAV particle depending on the level of therapeutic protein expression needed for treatment efficacy (see page 427). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632